Case 19-04036      Doc 95    Filed 10/20/20 Entered 10/20/20 11:39:59         Desc Main
                               Document     Page 1 of 7



              UNITED STATES BANKRUPTCY COURT
                 DISTRICT OF MASSACHUSETTS
                      CENTRAL DIVISION

                                  )
In re:                            )
                                  )             Chapter 11
SUSAN SCUBLA,                     )             Case No. 19-40426-EDK
f/k/a SUSAN HENTSCHEL,            )
                                  )
                       Debtor     )
                                  )
                                  )
                                  )               Adversary Proceeding
SUSAN SCUBLA,                     )               No. 19-4036
f/k/a SUSAN HENTSCHEL,            )
                                  )
                       Plaintiff  )
                                  )
v.                                )
                                  )
TOWN OF EAST HAMPTON, NEW         )
YORK, NEW REZ, LLC d/b/a          )
SHELLPOINT MORTGAGE               )
SERVICING, PUTNAM COUNTY          )
SAVINGS BANK, PCSB BANK,          )
CASOLA WELL DRILLERS, INC., and )
ROBERT HENTSCHEL,                 )
                                  )
                       Defendants )
                                  )

                     AMENDED MEMORANDUM OF DECISION

       Prior to 2018, Susan Scubla (f/k/a Susan Hentschel), the plaintiff in this adversary

proceeding and debtor in the underlying Chapter 11 bankruptcy case (the “Debtor”), jointly

owned property located at 19 Broadwood Court, Wainscott, New York (the “Property”) with

her then-spouse Robert Hentschel (“Robert”). On November 13, 2003, the Debtor and Robert

granted a mortgage on the Property (the “2003 Mortgage”) in favor of Washington Mutual


                                            1
    Case 19-04036      Doc 95   Filed 10/20/20 Entered 10/20/20 11:39:59         Desc Main
                                  Document     Page 2 of 7



Bank, FA (“Washington Mutual”).        The 2003 Mortgage secured repayment of a $675,500

promissory note (the “2003 Note”) signed only by Robert. The 2003 Mortgage was duly

recorded in Suffolk County, New York on November 25, 2003.

         On May 6, 2008, Robert, but not the Debtor, executed a promissory note in favor of

Washington Mutual in the amount of $417,000 (the “Consolidated Note”). On the same date,

both the Debtor and Robert executed an “Extension, and Modification agreement” [sic] (the

“Modification Agreement”) and a mortgage in favor of Washington Mutual to secure

repayment of the Consolidated Note (the        “Consolidated Mortgage”). Each of the three

documents were intended to modify the terms of the 2003 Note and Mortgage. 1 With regard to

the 2003 Note and Mortgage, the Modification Agreement provides:

         ...

        III.   AGREEMENT TO CHANGE TERMS OF THE CONSOLIDATED NOTE

        Lender and I agree that the terms of the Notes are changed and restated to the
        terms of the “Consolidated Note” . . . . The Consolidated Note contains the
        terms of payment for the amounts that I owe to the Note Holder. The
        Consolidated Note will supersede all terms, covenants, and provisions of the
        Notes.

         IV. AGREEMENT TO CHANGE TERMS OF THE CONSOLIDATED
         MORTGAGE

         Lender and I agree that terms of the Mortgages are changed and restated to be
         the terms of the “Consolidated Mortgage” . . . . The Consolidated Mortgage
         secures the Consolidated Note and will constitute in law a single lien upon
         the Property. I agree to be bound by the terms set forth in the Consolidated
         Mortgage which will supersede all terms, covenants, and provisions of the
         Mortgages.

(emphasis supplied).



1
 The Modification Agreement defines “Notes” and “Mortgages” as those listed in Exhibit A to the
Agreement, which exhibit describes the 2003 Note and Mortgage.


                                              2
Case 19-04036         Doc 95   Filed 10/20/20 Entered 10/20/20 11:39:59           Desc Main
                                 Document     Page 3 of 7



       Following the execution of the Modification Agreement, two documents titled

“Satisfaction of Mortgage” were recorded related to the Property. The first, dated May 23, 2008

and recorded on June 17, 2008 by Washington Mutual (the “First Satisfaction”), provided,

in relevant part:

       KNOW ALL MEN BY THESE PRESENTS that WASHINGTON MUTUAL
       BANK, FA . . . , holder of a certain mortgage evidencing an indebtedness in
       the amount of $675,500.00 plus interest, whose parties, dates and recording
       information are below, does hereby acknowledge that it has received full
       payment and satisfaction of the same, and in consideration thereof, does herby
       satisfy and discharge said mortgage.

The First Satisfaction then sets forth the names, dates, and recording information for the 2003

Mortgage.     The second document, dated May 26, 2016 and recorded on July 8, 2016 by

JPMorgan Chase Bank, N.A. (“JP Morgan”), successor in interest to Washington Mutual

(the “Second Satisfaction”), provided:

       KNOW ALL MEN BY THESE PRESENTS, that JPMORGAN CHASE BANK . .
       . does hereby certify that a certain indenture of mortgage, bearing date [sic]
       of November 13, 2003, made and executed by ROBERT J. HENTSCHEL
       AND SUSAN HENTSCHEL to WASHINGTON MUTUAL BANK . . . to
       secure payment of the principal sum of $675,500 . . . and duly recorded on
       November 25, 2003 . . . is PAID, and does hereby consent that the same be
       discharged of record.

        ...

       List of Additional Mortgages, Consolidation Extension Modifications and
       Assignments.

       EXTENSION AND MODIFICATION AGREEMENT FROM ROBERT J.
       HENTSCHEL AND SUSAN HENTSCHEL TO WASHINGTON MUTUAL
       BANK, FA DATED MAY 6, 2008, RECORDED MAY 23, 2008 . . . .

(emphasis supplied)

       In 2018, Robert transferred his interest in the Property to the Debtor. Following the

commencement of the Debtor’s bankruptcy case under Chapter 11 of the United States


                                              3
    Case 19-04036     Doc 95      Filed 10/20/20 Entered 10/20/20 11:39:59                Desc Main
                                    Document     Page 4 of 7



Bankruptcy Code 2 on March 20, 2019, the Property was sold pursuant to 11 U.S.C. § 363, with

existing liens attaching to the proceeds of the sale.           The Debtor then filed the present

adversary proceeding against multiple parties to determine the extent, priority, and validity

of their secured claims against the Property.

         The Debtor has filed a motion seeking summary judgment regarding (1) the Consolidated

Mortgage, purportedly held by New Rez, LLC d/b/a Shellpoint Mortgage Servicing (“New

Rez”) and (2) various liens asserted against the Property by Putnam County Savings Bank

(“PCSB”) (the “Summary Judgment Motion”). As the Debtor and PCSB have reached an

agreement contingent upon the outcome of the Summary Judgment Motion with regard to the

Consolidated Mortgage, this Amended Memorandum and the associated Amended Order will

address only the issue of whether the Consolidated Mortgage remains a valid and enforceable

lien against the Property.

         Summary judgment as to a particular claim or defense should be granted if “the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a), made applicable by Fed. R. Bankr. P. 7056. Here, the

facts material to the Debtor’s claim regarding the Consolidated Mortgage are not in dispute.

The Debtor advances three legal theories regarding the status of the Consolidated Mortgage. In

the complaint, at oral argument, and in her reply brief, the Debtor argued that the specific

reference to the Modification Agreement in the Second Satisfaction included the Consolidated

Mortgage within the scope of its satisfaction and discharge. Therefore, the Debtor says, the

Court should rule, as matter of law, that the Consolidated Mortgage was deemed satisfied and



2
 See 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code” or the “Code”). All references to statutory sections
are to provisions of the Bankruptcy Code unless otherwise stated.


                                                   4
Case 19-04036        Doc 95    Filed 10/20/20 Entered 10/20/20 11:39:59            Desc Main
                                 Document     Page 5 of 7



discharged by the Second Satisfaction. The Debtor also asserted in the complaint that no sale

proceeds should be distributed on account of the Consolidated Mortgage because only Robert,

and not the Debtor, signed the Consolidated Note. Finally, in the Summary Judgment Motion,

but not in the complaint, the Debtor alleged that the Consolidated Mortgage is avoidable as an

unperfected lien under § 544 and can be preserved for the benefit of the bankruptcy estate

pursuant to § 551.

       This Court disagrees.

       First, the Court notes that the Second Satisfaction does not specifically reference

the Consolidated Mortgage, but instead references the Modification Agreement. However,

assuming (without deciding) that the reference to the Modification Agreement would include

the Consolidated Mortgage (attached to the Modification Agreement as Exhibit D), that

reference is not included in the clause which specifically describes the lien that has been paid

and should be deemed discharged.

       Instead, the reference to the Modification Agreement appears in a section titled “List

of Additional Mortgages, Consolidation Extension Modifications and Assignments.” A

strained reading may lead one to conclude, as the Debtor does, that the documents referenced in

that section are additional encumbrances that are to be discharged. However, in addition to

mortgages and consolidation agreements, that section also refers to assignments – instruments

that merely transfer ownership of other documents and are not subject to “discharge.” The

Court thus reads the reference to the Modification Agreement in the Second Satisfaction as

merely setting forth other documents of record that affect the Property, and not purporting to

discharge or deem satisfied the terms of the Consolidated Mortgage.

       The Debtor’s argument regarding her lack of personal liability on the Consolidated Note


                                               5
Case 19-04036        Doc 95     Filed 10/20/20 Entered 10/20/20 11:39:59            Desc Main
                                  Document     Page 6 of 7



is equally unavailing. The Debtor presented no legal argument in support of a claim that the

mere fact that the Debtor did not sign the Consolidated Note renders the Consolidated Mortgage,

which she did sign, unenforceable against the Property. And the Court has found none. Instead,

under New York law “it is not necessary that an obligation involve personal liability in order

for a mortgage to remain valid . . . .” Deutsche Bank Tr. Co. Americas v. Vitellas, 131 A.D.3d

52, 62, 13 N.Y.S.3d 163, 172 (2015) (holding that discharge of personal liability in bankruptcy

proceeding does not affect enforceability of mortgage against property). The Debtor has failed

to set forth any persuasive argument that could lead this Court to conclude that the lack of the

Debtor’s personal liability on the Consolidated Note, without more, affects the validity or

enforceability of the Consolidated Mortgage.

       Finally, even assuming the Debtor’s references to §§ 544 and 551 should be entertained

despite having been raised for the first time in the Summary Judgment Motion, see In re GT

Advanced Techs., Inc., 547 B.R. 3, 13-14 (Bankr. D.N.H. 2016), aff'd sub nom. Tera Xtal Tech.

Corp. v. GT Advanced Techs., Inc., No. 16-CV-91-PB, 2017 WL 590340 (D.N.H. Feb. 13, 2017)

(noting that legal theories raised for the first time on summary judgment may be rejected; “there

must be some explicit development of the claim prior to the summary judgment stage sufficient

to put the defending party on notice that the claim is being asserted against them”), the Debtor

has failed to articulate how those provisions would allow the estate to avoid and preserve the

Consolidated Mortgage. At all other times, the Debtor has argued only that the Consolidated

Mortgage no longer encumbers the Property because it was discharged under the plain language

of the Second Satisfaction. The Debtor has not explained how the discharge of liability on a

mortgage would convert the mortgage into a unperfected lien. Furthermore, in light of the

Court’s ruling that the plain language of the Second Satisfaction did not affect the validity of


                                               6
    Case 19-04036        Doc 95      Filed 10/20/20 Entered 10/20/20 11:39:59                   Desc Main
                                       Document     Page 7 of 7



    the Consolidated Mortgage, any argument under § 544, undeveloped as it is, also fails.

           Accordingly, the Debtor’s request for summary judgment with regard to the

    Consolidated   Mortgage will be DENIED in part (reserving the PCSB claims for later

    determination) and summary judgment will be granted sua sponte in favor of New Rez.3 An

    order and partial judgment in conformity with this Amended Memorandum of Decision will issue

    forthwith.



    DATED: October 20, 2020                          By the Court,



                                                     Elizabeth D. Katz
                                                     United States Bankruptcy Judge




3
  Before granting summary judgment sua sponte, “two conditions precedent must be satisfied: (1) the case
must be sufficiently advanced in terms of pretrial discovery for the summary judgment target to know what
evidence likely can be mustered, and (2) the target must have received appropriate notice.” Ostrander v.
Andre (In re Motta), 423 B.R. 393, 405 (Bankr. D. Mass.), aff'd, 434 B.R. 193 (B.A.P. 1st Cir. 2010)
(quoting Rogan v. Menino, 175 F.3d 75, 79 (1st Cir. 1999)). Sua sponte summary judgment is appropriate
in this case as the parties agree that the Court has all the material facts before it. And, most importantly, at
a hearing on the Summary Judgment Motion held on October 16, 2020, with knowledge of the Court’s
ruling on the validity of the Consolidated Mortgage, plaintiff’s counsel requested the entry of partial
judgment in favor of New Rez to speed resolution of the adversary proceeding.

                                                       7
